ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
SadafPetroleum Kabul, Ltd.                   )       ASBCA No. 58353
                                             )
Under Contract No. W560MY-12-C-0004          )

APPEARANCE FOR THE APPELLANT:                        Mark G. Jackson, Esq.
                                                      Jackson Rosesnfield LLP
                                                      Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Anthony V. Lenze, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled.

       The appeal is dismissed with prejudice.


       Dated: 12 March 2014


                                                 /-   a~
                                                 ~TUNKS
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58353, Appeal of SadafPetroleum
Kabul, Ltd., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals